SiebeoKEe, J.
The only issue raised in this action is one of fact pertaining to the purchase of the Bailey notes by the plaintiff from the defendant. The trial court found that the plaintiff was acting as defendant’s agent in the season of 1902; that the plaintiff accepted and treated these notes of the purchasers of the threshing outfit as his own from the time *9of their execution; that it was understood between the plaintiff and the defendant that the plaintiff received them as his own property, and that he therefore gave his personal note for the amount due the defendant for the property so sold by the plaintiff; and that under the circumstances shown the defendant was not the owner of the notes in question, and hence that the plaintiff did not purchase them from the defendant. We have examined the evidence and are persuaded that the court’s conclusions of fact are supported thereby. It appears that the defendant’s representative at no time accepted these notes as payment for the threshing outfit, nor were they so received for the defendant by the plaintiff as its agent. The defendant’s agent persistently maintained that the plaintiff, in dealing with the purchasers of this outfit, accepted their notes as his property and at no time accepted them for the defendant. This is corroborated by plaintiff’s conduct and express declaration.
The fact that the notes were executed on printed forms in the name of the defendant is not conclusive of the fact that they were not the plaintiff’s property under the circumstances attending their execution. Such formHof the notes does not render it impossible that the plaintiff accepted them as his property and relied on the expectation that the defendant would formally indorse them so as to make the written evidence of his title complete. Under this state of the evidence we cannot hold that the findings of the trial court are against the clear preponderance of the evidence, and they must stand.
By the Qowrt. — Judgment affirmed.